   Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 1 of 21




            IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF TEXAS
                     HOUSTON DIVISION

    DHI GROUP, INC. F/K/A DICE
    HOLDINGS, INC. AND
    RIGZONE.COM, INC.,

                      Plaintiffs,
       v.                                   Civil Action No. 16-1670
    DAVID W. KENT, JR., SINGLE
    INTEGRATED OPERATIONS
    PORTAL, INC. D/B/A OILPRO
    AND OILPRO.COM, ET AL.,
                   Defendants.

     PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR
                 ATTORNEYS’ FEES AND COSTS

     After entry of Final Judgment ordering that “Defendants take

nothing,” Defendants now demand nearly half a million dollars of attorneys’

fees for defending against the preempted Texas Theft Liability Act (“TTLA”)

claim as well as costs for Oilpro as the “prevailing” party. Defendants’

request for attorneys’ fees is not allowed by the law, nor supported by

competent evidence. Moreover, losing all claims does not make one a

prevailing party. Defendants’ Motion should be denied in its entirety.
    Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 2 of 21




                            RELEVANT BACKGROUND

      The TTLA was one of several claims brought against Defendants for

David Kent’s theft of Plaintiffs’ resumes. In October 2018, Defendants filed

a 56-page Motion for Summary Judgment.1 In it, Defendants sought

summary judgment on virtually all of Plaintiffs’ claims, including Plaintiffs’

TTLA claim.2 Defendants sought summary judgment, among other reasons,

on the basis that Plaintiffs’ TTLA claim was preempted by TUTSA.3 In

response, Plaintiffs agreed. Judge Johnson found the claim was preempted.4

Judge Miller subsequently adopted Judge Johnson’s order “in full.”5 That

marked the end of the line for Plaintiffs’ preempted TTLA claim.6

      Additionally, after Defendants’ Rule 50 Motion, which essentially re-

urged the same arguments raised in the Motion for Summary Judgment

regarding the surviving claims was denied, Plaintiffs voluntarily dismissed

Oilpro as a Defendant for strategic reasons, namely, that the evidence




1 ECF 231.
2 Id.
3 Id. at 14 (citing ECF 103).
4 ECF 278 at 23-24 (“Plaintiffs agree that summary judgment should be granted on their

TTLA claim, but argue that the other claims are not preempted.”).
5 ECF 279 at 1 (“Accordingly, the M&R (Dkt. 278) is ADOPTED IN FULL.”).
6 Defendants concede this point by only seeking attorneys’ fees through the filing of

Plaintiffs’ response to Defendants’ motion for summary judgment.

                                          2
     Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 3 of 21




established Oilpro went out of business in 2017 and had no money or assets

that belonged to anyone not named David Kent.

                                     DISCUSSION

       Defendants now seek costs for Oilpro’s trial “victory,” and $450,546.95

in attorneys’ fees related to its defense of Plaintiffs’ TTLA claim. For reasons

set out below, Defendants’ requests must be rejected.

A.     Oilpro Lost.

       Though Plaintiffs ran the table on Oilpro’s counterclaims and secured

$5.5 million in total verdicts against Oilpro’s Founder, President, and

exclusive owner, Oilpro boldly alleges it is entitled to court costs because

“no claims asserted against Oilpro were submitted to the jury.”7 Defendants’

artfully worded observation suggests this fact was the result of some great

legal triumph. In reality, the jury did not consider the claims against Oilpro

because Plaintiffs chose not to submit the claims to the jury.8 In so doing,

Plaintiffs thwarted Defendants’ counsel from attempting to persuade the




7 ECF 386 at 2.
8 The Court denied Defendants’ Rule 50 Motion as to Oilpro at the end of Plaintiffs’ case-
in-chief. Plaintiffs subsequently voluntarily withdrew their claims against Oilpro.

                                            3
      Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 4 of 21




jury to direct their damages award at David Kent’s insolvent company,

instead of (solvent) David Kent himself.

        Ultimately, the threshold issue when determining whether a party is

entitled to costs is “’whether the party, as a practical matter, has prevailed.’”

Kaepa, Inc. v. Achilles Corp., No. 98–50559, 2000 WL 729242, at *6 (5th Cir. May

17, 2000) (quoting Schwartz v. Folloder, 767 F.2d 125, 130 (5th Cir. 1985)). “The

case must be viewed as a whole to determine” which party prevailed.

Studiengesellschaft Kohle mbH v. Eastman Kodak Co., 713 F.2d 128, 131 (5th Cir.

1983). Here, the jury found that Oilpro was (literally) a criminal enterprise

and rejected all of its counterclaims.9 Those findings only support one

conclusion: Plaintiffs prevailed over Oilpro. As a result, Oilpro’s request for

costs should be denied.

B.      Defendants Cannot Recover Attorneys’ Fees.

        Defendants seek to recover $450,546.95 in attorneys’ fees they purport

to have paid Foley Lardner (“Foley”) and Blank Rome to defend against

Plaintiffs’ TTLA claim. This request must be denied because Defendants did

not properly put Plaintiffs on notice that TTLA attorneys’ fees would be




9   ECF 377.

                                        4
     Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 5 of 21




sought by them. Moreover, even if they had, they have not properly

established the fees to which they would be entitled.

       The Fifth Circuit has long recognized that as a general rule, for a party

to be entitled to a claim for attorneys’ fees, the party must have specifically

pleaded for them. See United Indus., Inc. v. Simon-Hartley, Ltd., 91 F.3d 762,

765 (5th Cir. 1996) (“As a general rule, however, we find nothing

inappropriate with requiring a party to put its adversaries on notice that

attorneys’ fees are at issue in a timely fashion or waive that claim.”);

Romaguera v. Gegenheimer, 162 F.3d 893, 895 (5th Cir. 1998) (“to be entitled to

attorneys’ fees, a party must . . . request attorneys’ fees in its pleadings”).10

Recently, a court analyzing a claim for attorneys’ fees under the TTLA

recognized that “Texas courts have consistently found that a party seeking

recovery of attorney’s fees under the Theft Act [Texas Theft Liability Act]

must file a pleading notifying the court and the opposing party of the party’s

specific request to be awarded fees under the Theft Act.” In re: RX Custom

Homes, Inc., 2017 WL 2484850, *57 (Bankr. W.D. Tex. June 8, 2017) (emphasis




10While exceptions to the pleading requirement have been recognized, see Solferini as
Trustee of Corradi S.p.A. v. Corradi USA, Inc., No. 4:18-CV-00293, 2020 WL 5653961, (E.D.
Tex. Sept. 23, 2020), none of the recognized exceptions apply here.

                                           5
     Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 6 of 21




added) (citing multiple Texas cases holding that a failure to specifically

plead for fees under the TTLA bars recovery of fees and costs).

       This rule is, admittedly, not absolute. The “critical inquiry is whether

the opposing party has been put on notice that attorneys’ fees are at issue.”

Hunt Development Group, L.P., v. Dick Corp., 2010 WL 116010153, *5 (W.D.

Tex. 2010) (emphasis added) (internal quotation omitted). Defendants did

not notify Plaintiffs or the Court they were seeking attorneys’ fees related to

their defense of the TTLA claim11 until nearly a year and a half after Plaintiffs

agreed Defendants were “entitled to summary judgment on that claim, Count

XI of Plaintiffs’ Complaint.”12 Had Defendants notified Plaintiffs of their

intent to seek attorneys’ fees under the TTLA in their answers (or




11 Neither David Kent nor Oilpro timely asserted a claim for attorneys’ fees under the
TTLA. They also did not state their intent to seek attorneys’ fees under the TTLA in their
disclosures (expert or otherwise). Defendants’ decision not to designate an expert on the
issue further supports the denial of Defendants’ attorneys’ fee claim here. See Amway
Corp. v. BHIP Global, Inc., 2013 WL 2355525, *1 (E.D. Tex. 2013) (finding that, in addition
to not pleading for attorneys’ fees under the TTLA, the defendants’ failure to designate
an expert on the relevant attorneys’ fees supported not awarding fees). They did,
however, specifically plead for attorneys’ fees under two other statutes (ECF 63 at 36 and
38), which should be interpreted as a conscious decision to forego those potential fees.
See Al-Saud v. Youtoo Media, L.P., 754 Fed. Appx. 246, 256 (5th Cir. 2018) (“But in the
‘Attorneys’ Fees’ section, Al-Saud requests fees only under the Texas statute. Asking for
fees under the statute without also invoking section 10 of the Facility Agreement could
be interpreted as a conscious decision to forego them under the latter.”).
12 ECF 240 at 5.



                                            6
     Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 7 of 21




otherwise),13 Plaintiffs might have chosen to resist Defendants’ arguments

related to the TTLA in their Response to Defendants’ Motion for Summary

Judgment. But Defendants did not, so Plaintiffs saw no reasons to waste the

Court’s or the jury’s time trying to prove damages on an insignificant claim.

Plaintiffs reasonably relied on Defendants’ pleadings when they made this

decision, and any “notice” provided thereafter is necessarily too little, too

late.

        Defendants neither pleaded for attorneys’ fees under the TTLA, nor

were Plaintiffs on notice that such fees would be claimed until the filing of

the Pretrial Order,14 more than nine months after the TTLA claim was




13 Oilpro’s Answer to Original Complaint, filed July 15, 2016, did not plead for attorneys’
fees under the TTLA. ECF 16. Although it did contain a general request for attorneys’
fees, David Kent’s Original Answer did not specifically plead for TTLA attorneys’ fees.
ECF 17. Oilpro’s Amended Answer and Counterclaims for Injunctive Relief, filed on
August 5, 2016, did not seek attorneys’ fees. ECF 34. Indeed, Oilpro’s first pleading that
requests fees was its Second Amended Answer and Counterclaims, filed November 15,
2016. ECF 63. However, Oilpro made no request for attorneys’ fees under TTLA; rather
Oilpro specifically requested fees based on alleged copyright infringement under 17
U.S.C. § 505 and alleged trademark infringement under 15 U.S.C. § 1117. Id. at 36 & 38.
Fatal to their request, those pleadings did not put Plaintiffs on notice that Defendants
were seeking attorneys’ fees under TTLA.
14 Defendants’ first filing that specifically requested fees under the TTLA was in the

Pretrial Order, filed more than nine months after the claim had been removed from the
case. ECF 290 at 16.

                                            7
     Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 8 of 21




extinguished by Judge Johnson’s Order. As a result, Defendants are barred

from obtaining attorneys’ fees and costs under the TTLA.15

C.     Defendants are Not Entitled to the Fees They Seek.

       Defendants demand $450,546.95 they claim to have spent defending

against Plaintiffs’ TTLA claim. Defendants base this request on the sworn

testimony of their lawyer, Mr. Munisteri.16 Mr. Munisteri claims “at least

15% of Foley’s fees in the amount of $2,352,259.00 were incurred for legal

services that were reasonable and necessarily related to the defense of the

TTLA claim” and that “at least 10% of the Blank Rome fees in the amount of

$977,081.00 were incurred for legal services that were reasonable and

necessarily related to the defense of the TTLA claim.”17 As explained below,




15 To the extent the Court excuses Defendants’ failure to plead for attorneys’ fees in their
Answers, Plaintiffs should also be awarded attorneys’ fees for their successful defense of
Defendants’ counterclaim for Breach of Contract under Texas Civil Practice & Remedies
Code § 38.001. Like Defendants, Plaintiffs’ answer includes a general request for
attorneys’ fees, but not a request specifically related to their defense of Defendants’
Breach of Contract Claim. ECF 199 at p. 15. Applying the law discussed above, Plaintiffs
have not heretofore sought to recover fees associated with this actual trial victory. But if
the Court deems a general pleading of a right to recover attorneys’ fees sufficient,
Plaintiffs are entitled to recover all their fees associated with their defense of Defendants’
counterclaims and would request the opportunity to amend their motion for attorneys
fees and add evidence to that effect.
16 ECF 386-2.
17 Id. at Paragraphs 16-19.



                                              8
   Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 9 of 21




Mr. Munisteri’s fee estimate is not supported by competent evidence or

common sense.

      1.    Defendants Request for Fees Fails for Lack of Evidence.

      When seeking attorneys’ fees, “the fee applicant bears the burden of

establishing entitlement to an award and documenting the appropriate

hours expended and hourly rates.” Hensley v. Eckerhart, 461 U.S. 424, 437

(1983). The court must determine whether the hours expended by the

prevailing party’s counsel were “reasonably expended,” both as to the total

number of hours claimed and the specific hours claimed. Condon v. Hunting

Energy Services, L.P., Civ. A. No. H-04-3411, 2006 WL 2882857, at *2 (S.D. Tex.

Oct. 4, 2006). The fee applicant bears the burden of showing that the hours

claimed were reasonably expended. Hensley, 461 U.S. at 437.

      Importantly, in cases—like this one—where some, but not all, fees may

be recoverable, the Fifth Circuit requires the party seeking fees to segregate.

In re Alonzo, 540 F. App’x 370, 373 (5th Cir. 2013) (“fee claimants have always

been required to segregate fees between claims for which they are

recoverable and claims for which they are not”) (quoting Tony Gullo Motors

I, L.P. v. Chapa, 212 S.W.3d 299, 311 (Tex. 2006). Defendants did not do this.

Instead, Mr. Munisteri simply plucked out of thin air a percentage of total

                                      9
   Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 10 of 21




billings.

      Defendants obliquely justify their failure to segregate fees on the

grounds that Plaintiffs’ TTLA claim is based on the same basic facts as many

of their other claims. “[B]ut the exception [to the rule requiring parties

seeking attorneys’ fees to segregate their fees] requires more than a ‘common

set of underlying facts’[;] ‘it is only when discrete legal services advance both

a recoverable and unrecoverable claim that they are so intertwined that they

need not be segregated.’” Transverse, L.L.C. v. Iowa Wireless Servs., L.L.C., No.

20-50271, 2021 WL 1100663, at *4 (5th Cir. Mar. 23, 2021) (quoting Tony Gullo

Motors I, 212 S.W.3d at 313–14). Defendants’ problem is that while the TTLA

and TUTSA claims had “an underlying common set of facts” (David Kent’s

theft of Rigzone’s resumes), there was no dispute as to these facts: David

Kent admitted to all the conduct that formed the basis of Plaintiffs’ factually

related claims.

      Put differently, Defendants spent no time or energy disproving the

facts Plaintiffs’ claims had in common. Instead, Defendants focused nearly

all their time and efforts to argue, ultimately unsuccessfully, that the

resumes were not a trade secret and that there were no damages. This is

significant because Plaintiffs could not prevail on their TTLA claim unless

                                       10
      Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 11 of 21




they proved a factual allegation unique to its TTLA claim. Specifically,

Plaintiffs alleged David Kent engaged in the “common” and undisputed acts

of stealing Plaintiffs’ resumes and other confidential information but added

the unique element that he did so “with the intent to deprive Plaintiffs’ of

their exclusive use.”18 Defendants’ focused their entire factual defense of the

TTLA claim on disproving their client acted with the intent to deprive.

Indeed, the only merits-based argument Defendants’ raised in their Motion

for Summary Judgment on Plaintiffs’ TTLA was that Plaintiffs failed to

produce any evidence “Defendants deprived Plaintiffs of their use of their

member information and Google Analytics Data.”19 Accordingly, the only

fees that could be recoverable would be those related to Defendants’ attempt

to disprove that unique element.

          2.      Defendants’ Seek to Recover Unrecoverable Fees.

          An analysis of what is included in both Blank Rome’s and Foley’s bills

reveals the unreasonableness of Defendants’ request for $450,546.95 in

attorneys’ fees.




18   ECF 231 at 18 (citing ECF 1).
19   Id. at 19.


                                          11
     Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 12 of 21




              a. Defendants Demand the Court Award Fees for Work Done
                 in the Criminal Matter.

       Defendants’ request for $450,546.95 in attorneys’ fees includes

$97,708.10, representing 10% of the fees David Kent paid Blank Rome during

the relevant period.20 Yet the sponsor of the request acknowledges that Blank

Rome worked on David Kent’s criminal case.21 Additionally, Mr. Munisteri

does not expressly claim to have reviewed Blank Rome’s detailed time

entries.

       Moreover, Defendants also want to recover for criminal work done at

Foley. Defendants ask for 15% of the $406,261 Kent paid to a criminal defense

attorney—Marla Poirot Thompson22—for work she performed related to

Kent’s criminal case.23 Defendants themselves acknowledge Poirot is a

criminal law specialist, and documents the Court forced Defendants to




20 Of course, Mr. Munisteri does not, and did not, work at Blank Rome, and thus did not
supervise any of the work done by Blank Rome.
21 Id. at Paragraph 20.
22 Defendants do not attach Thompson-Poirot’s biography, the first line of which states

“Marla Poirot is a white-collar trial lawyer and investigator, representing both individual
and corporate clients in all facets of white-collar criminal matters.” https://poirotlaw.com/
(emphasis added).
23 Poirot’s biography speaks for itself.



                                             12
     Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 13 of 21




produce show Poirot-Thompson primarily assisted Oilpro and Kent on his

criminal case.24

       By including fees Defendants paid related to the criminal case in their

total billings baseline amount, Defendants are demanding David Kent’s

victims subsidize the costs of his criminal defense. A request such as this

must fail.

             b. Defendants Demand the Court Award Fees for Work Done
                by Corporate Attorneys, Bankruptcy Lawyers, and for
                Unrecoverable Paralegal Services.

       Defendants also seek to recover a portion of money they paid to

multiple timekeepers for work that had nothing to do with either the civil

case in general, or the TTLA claim in particular. Defendants seek to recover

attorneys’ fees for services purportedly provided to David Kent and Oilpro

by 37 different timekeepers (27 at Foley, 10 at Blank Rome). Among these

timekeepers are bankruptcy lawyers, corporate mergers and acquisitions

lawyers, criminal defense attorneys, trademark/copyright lawyers, and IT

lawyers. For example, Defendants seek to recover 15% of the money they

paid one of Mr. Munisteri’s partners, Mr. Stevens—a corporate oil and gas



24 The Poirot Emails (Ex. 1). The Court found Defendants waived their privilege by
selectively invoking the privilege. ECF 259.

                                       13
      Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 14 of 21




attorney—to draft and negotiate an agreement Kent used to fraudulently

transfer $3 million to Jonathan Fairbanks.25

         And Defendants’ request for fees is not only based on unrelated work

done by attorneys. Indeed, Defendants also ask to be awarded a portion of

the money they billed for clerical services. For example, Defendants demand

they be reimbursed 15% of the $222,916.50 charged by one paralegal who

“assist[ed] with organizing documents, discovery, and pleadings” and

“assisted in preparing for depositions and preparing documents for court

filings by organizing exhibits and preparing exhibit folders and

appendices.”26 However, Defendants’ attempt to collect for a portion for

these fees by including them all in their total billings baseline amount is

grossly improper because “purely clerical or secretarial tasks should not be

billed at a paralegal rate, no matter who performs them.” Harris v. Fresenius

Med. Care, No. CIV A H-04-4807, 2007 WL 1341439, at *4 (S.D. Tex. May 4,

2007) (rejecting paralegal hours billed at less than half the rate Defendants

were charged in this case).




25   Ex. 2.
26   ECF 386-1 at paragraph 13.

                                        14
   Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 15 of 21




            c. Defendants Seek to Recover Fees for Prosecuting Unrelated
               Counterclaims.

      Although they do not say so explicitly, Defendants seek an award of

some portion of legal fees they paid their lawyers to prosecute Oilpro’s

counterclaims, all of which the jury rejected. These fees are not recoverable.

As noted, fees do not have to be segregated where “the services rendered

relate to (1) multiple claims arising out of the same facts or transaction and

(2) the prosecution or defense entails proof or denial of the same facts, so as

to render attorney’s fees inseparable.” DP Sols., Inc. v. Rollins, Inc., 353 F. 3d

421, 434 (5th Cir. 2003). Oilpro’s counterclaims—which were based on a

company called Work Digital’s alleged scraping of Oilpro’s profiles—do not

arise out of David Kent’s theft of Rigzone’s resumes and bear no relationship

whatsoever to the TTLA claim. Defendants were therefore required to

segregate the money spent preparing and prosecuting these claims.

      These fees related to Defendants’ counterclaims were not excluded

from the total billings baseline amount, yet even a cursory review of the

docket demonstrates Foley likely spent hundreds of hours and thousands of

dollars preparing counterclaim specific pleadings, including (1) Oilpro’s

Original Counterclaims against Plaintiffs; (2) Oilpro’s Response to Plaintiffs’



                                       15
      Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 16 of 21




Motion to Dismiss Counterclaims; (3) Oilpro’s Amended Counterclaims; (4)

Oilpro’s Response in Opposition to DHI’s Motion to Dismiss Amended

Counterclaims; (5) Oilpro’s Response to DHI’s Objections to Order Denying

Motion to Dismiss Counterclaims; (6) Oilpro’s Response to Plaintiffs’ Motion

to Compel Arbitration; and (7) Oilpro’s Response to Plaintiffs’ Objection to

Judge Johnson’s Order Denying Motion to Compel Arbitration. These are

among the most substantive filings submitted by Defendants at any time in

this case, and there is no rational basis to assert that they are related to the

TTLA claim, yet Defendants do not exclude them.

                d. Defendants Seek to Recover Other Unreasonable Litigation
                   Fees.

         Defendants also seek to recover fees they incurred for work done that

was sanctioned or strongly criticized. For example, Defendants’ billings

include filings related to responding to Plaintiffs’ Motion to Strike Trent

Livingston because Livingston’s expert report did not comply with the

Federal Rules of Civil Procedure.27 Oilpro responded at length, first in a 30-

page, 29-exhibit Response, then subsequently in a Sur-Reply and then a




27   ECF 215.

                                        16
     Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 17 of 21




“Supplement” to their Sur-Reply.28 Judge Johnson partially granted

Plaintiffs’ Motion and, sua sponte, ordered Defendants to pay Plaintiffs’

“reasonable attorneys’ fees for filing their Motion to Exclude” based on her

finding that Defendants’ counsel acted in bad faith by improperly using

privilege “for the purposes of gaining an advantage in the litigation.”29 Yet

Defendants now ask the Court to award them 15% of money they paid to

their lawyers to defend behavior the Court explicitly deemed worthy of

sanction.

       Likewise, Defendants did not segregate the time their lawyers spent

filing an “Emergency Motion to Compel” and then a “Reply in Support of

Emergency Motion to Compel.”30 Though they avoided sanctions for that

filing, Judge Johnson summarily denied their Motion because Defendants

never served a request for production seeking the documents they sought.31




28 ECF Nos. 216, 222, and 224.
29 ECF 259 (“Because Livingston’s report and earlier deposition were missing critical
explanations of his methodology raising credible claims to their unreliability, it is
ORDERED that an award of attorneys fees is appropriate. Plaintiffs are awarded their
reasonable attorneys’ fees for filing their Motion to Exclude the Testimony of
Livingston.”). That tab is still outstanding, although Plaintiffs expect that amount to be
subsumed in an award of RICO attorneys’ fees.
30 ECF Nos. 205, 210.
31 ECF 205.



                                           17
     Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 18 of 21




Under no circumstances is it reasonable that time spent filing frivolous

discovery motions is related to defending the TTLA claim.

D.     Alternatively, Defendants Are Entitled to no More Than $66,586.80
       in Reasonable and Necessary Attorneys’ Fees.

       Defendants are not entitled to any TTLA attorneys’ fees because they

did not put Plaintiffs on notice that they would be sought prior to the claim

disappearing. If, however, the Court determines that they are entitled to

some fees, Plaintiffs suggest the Court consider a few relevant metrics:

          • Plaintiffs’ TTLA claim was one of 19 claims Plaintiffs asserted
            against Defendants’ in their Original Complaint;32

          • Plaintiffs’ TTLA claim occupies seven paragraphs out of the 267
            paragraphs in Plaintiffs’ Original Complaint;33

          • Neither Oilpro nor David Kent provided a substantive response
            to any of the allegations set out in the Original Complaint
            regarding the Texas Theft Liability Act in its Answer;34

          • Out of the approximately 2700 pages of depositions taken in the
            case, only a little more than a page concerned the TTLA claim;

          • Out of the 56 pages in Defendants’ Motion for Summary
            Judgment, Defendants’ devote roughly one total page to their
            discussion of their TTLA;35



32 ECF 1.
33 Id. at Paragraphs 197-203.
34 ECF 17 at Paragraphs 197-203; ECF 63 at Paragraphs 197-203.
35 ECF 231.



                                          18
     Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 19 of 21




          • Of the 50 cases cited in Defendants’ Motion for Summary
            Judgment, only one related to Defendants’ TTLA argument.

        As the Court can see, Defendant’s alleged “victory” on their TTLA

claim took virtually no effort. At most, then, Defendants’ efforts related to

the TTLA claim actually represents only about 1-2% of the time recorded on

the proffered bills, so any award of attorneys’ fees should be capped at no

more than $66,586.80.36

                                    CONCLUSION

        For reasons set out above, Defendants’ Rule 54 Motion for Fees and

Costs should be denied in its entirety. Alternatively, Defendants should be

awarded no more than $66,586.80 in reasonable and necessary attorneys’

fees.




36This is 2% of the Foley fees ($2,352,259) plus the BR fees ($977,081) Defendants claim
are the baseline for their requested award.

                                          19
   Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 20 of 21




                                 Respectfully Submitted,

                                 JORDAN, LYNCH & CANCIENNE PLLC

                                 By: /s/ Walter Lynch
                                  Walter Lynch
                                  State Bar No. 24046330
                                  Federal ID No. 965265
                                  Amir Halevy
                                  State Bar No. 24065356
                                  Federal ID No. 1259956
                                  Joseph (“Jeb”) W. Golinkin II
                                  State Bar No. 24087596
                                  Federal ID No. 2515657
                                  1980 Post Oak Blvd., Ste. 2300
                                  Houston, Texas 77056
                                  713-955-4020 (Telephone)
                                  wlynch@jlcfirm.com
                                  ahalevy@jlcfirm.com
                                  jgolinkin@jlcfirm.com




                              Certificate of Service
I certify that
             21st  day of April, I electronically filed the foregoing with the
Clerk of court using the CM/ECF system, which will send notification of this
filing to all counsel of record in this case.

                                                /s/ Jeb Golinkin
                                                Joseph W. Golinkin II




                                     20
  Case 4:16-cv-01670 Document 393 Filed on 04/21/21 in TXSD Page 21 of 21




            IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF TEXAS
                     HOUSTON DIVISION

   DHI GROUP, INC. F/K/A DICE
   HOLDINGS, INC. AND
   RIGZONE.COM, INC.,

                     Plaintiffs,
       v.                                    Civil Action No. 16-1670
   DAVID W. KENT, JR., SINGLE
   INTEGRATED OPERATIONS
   PORTAL, INC. D/B/A OILPRO
   AND OILPRO.COM, ET AL.,
                  Defendants.

                          PROPOSED ORDER

     The Court DENIES David Kent and Single Integrated Operations

Portal, Inc. d/b/a Oilpro and Oilpro.com’s (together, Defendants”) Motion

for Attorney Fees (ECF 386).

     Signed at Houston, TX on the ____ day of April, 2021.



                               _________________________
                                    DAVID HITTNER
                               United States District Judge




                                      21
